DISMISS; and Opinion Filed December 28, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01457-CR

                             JACKIE DON MARTIN, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2015-1-0882

                             MEMORANDUM OPINION
                         Before Justices Fillmore, Myers, and Whitehill
                                  Opinion by Justice Fillmore
       Jackie Don Martin pleaded guilty to assault involving family violence. Pursuant to a plea

agreement, the trial court deferred adjudication of Martin’s guilt and placed him on twenty-four

months’ community supervision.        Martin waived his right to appeal as part of the plea

agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court

has certified both that Martin waived his right to appeal and that the case involves a plea bargain

and Martin has no right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.


                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47

151457F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JACKIE DON MARTIN, Appellant                        On Appeal from the County Court at Law
                                                    No. 1, Grayson County, Texas
No. 05-15-01457-CR        V.                        Trial Court Cause No. 2015-1-0882.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices Myers and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 28th day of December, 2015.




                                             –2–